DETAILED ACTION


Claims 1, 3-7, 9-13 and 15-18  are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”

Regarding to 101 compliance, Claims 1, 3-7, 9-13 and 15-18  are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  Examiner’s  analysis is presented below in all the claims:
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of : “identifying, …, a promotion for the video sharing service that is to be presented to the user during a time window; determining, …. a probability that the user will select the promotion if the promotion is presented at a first time point within the time window in connection with the first video content item by applying user features corresponding to the user, device features …, and promotion features corresponding to the promotion as inputs …. that generates an output of the probability that the user will select the promotion if the promotion is presented at the first time point within the time window in connection with the first video content item; determining, …, an average predicted probability that the user will select any promotion presented in connection with any video content item by applying at least the user features and the promotions features … that generates an output of the average predicted probability that the user will select any promotion presented in connection with any video content item; determining, …., whether to present the promotion at the first time point based on at least on the probability determined …. and the average predicted probability determined …
The “identifying and determining”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for timing presentations of content. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes.  The claim recites additional limitations, such as: “causing…, a first video content item to be presented …, wherein the video content item is provided ….; in response to determining that the promotion is to be presented at the first time point, causing, …., the promotion to be presented … at the first time point in connection with the first video content item; and in response to determining that the promotion is not to be presented at the first time point, causing, …, the promotion to be presented on … at a second time point in connection with a second video content item, wherein the second time point is within the time window and wherein the second time point is after the first time point”. These limitations toward accessing or receiving data (gathering data) and  the supplementary elements in the claim  “using a server that includes a hardware processor”; “on a user device of a user”; “by a video sharing service”; “using the hardware processor; “corresponding to the user device”;”  a first trained model”;” a second trained model”;
The claim as a whole integrates the method of organizing human activity into a practical application.  Specifically,  the additional limitations and elements recite a specific method for timing presentations of content. Thus,  the claim is eligible because is not directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? n/a
Claim 7: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Claim 13: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Dependent claims 3-6, 9-12 and 15-18, the claims recite elements such as “average probability of the user selecting the promotion in connection with any video content item in a group of video content items”,  “the second time point is identified based on a determination that a probability that the user will select the promotion if the promotion is shown at the second time point is greater than the probability that the user will select the promotion if the promotion is shown at the first time point”, “determining whether the probability exceeds a predetermined threshold”,  “the predetermined threshold is determined based on a probability of the user using the video sharing service within the time window”; “the predetermined threshold is a first value when the probability is within a first range, and wherein the predetermined threshold is a second value that is higher than the first value when the probability is within a second range that is higher than the first range”, etc. These elements contribute to integrate the system of organizing human activity into a practical application. The claims are eligible.
Regarding to prior art, the closest prior art of record is US PG. Pub. No.  20190349619 (Hou). But the reference fails to teach at least: 
determining, using the hardware processor, a probability that the user will select the promotion if the promotion is presented at a first time point within the time window in connection with the first video content item by applying user features corresponding to the user, device features corresponding to the user device, and promotion features corresponding to the promotion as inputs into a first trained model that generates an output of the probability that the user will select the promotion if the promotion is presented at the first time point within the time window in connection with the first video content item; 
determining, using the hardware processor, an average predicted probability that the user will select any promotion presented in connection with any video content item by applying at least the user features and the promotions features into a second trained model that generates an output of the average predicted probability that the user will select any promotion presented in connection with any video content item; 
determining, using the hardware processor, whether to present the promotion at the first time point based on at least on the probability determined using the first trained model and the average predicted probability determined using the second trained model;
In particular Hou teaches, “…A prediction model is selected and executed to generate predictions of user responses to one or more placements of program interstitials. The user response predictions are used to determine positioning of interstitials with respect to the program. The interstitials are enabled to be displayed on the first user terminal in accordance with the determined positioning”, abstract. 
“… select a prediction model from a pool of prediction models…”, paragraph 7.
“[0129] Interstitials may be interactive and may provide the user with enhanced user interfaces and interactivity. Further, interstitials may be dynamically generated based on current conditions/information, reducing the need to pre-generate and store extremely large number numbers of potentially needed interstitials, thereby reducing non-volatile memory utilization. An interstitial may be displayed between clips, during a break in a program, immediately before and/or after a commercial (e.g., to retain a viewer's during a commercial), or otherwise. The type of interstitial and/or interstitial content may be randomly (which includes pseudo-randomly) selected for a given interstitial slot (e.g., in response to a randomizer control being set)….”, paragraph 129.
“[0344] FIG. 23B illustrates an example process of generating a predictive model in greater detail. …. the model is to be trained. By way of further example, if the error indication is below a specified threshold, the training loop may be stop”, paragraph 344.
Further, Applicant's arguments filed on 6/17/2022 (in particular pages 11-12) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1, 3-7, 9-13 and 15-18  are allowable over the prior art of record.
Moreover, the missing claimed elements from the reference Hou are not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US PG. Pub. No. 20200349611 (Publicover).   “Computerized method and system for providing customized entertainment content”. This publication teaches  “Targeted Content solutions can be provided using a variety of techniques. Targeted Content can be provided in place of generic advertisements on a first device or on personal computing devices. Targeted Content can be presented during, or in place of, generic advertisements in Content (e.g., television content, streaming content, etc.). Targeted Content can include customized video content to improve a user's viewing experience and thereby provide increased revenue opportunities for advertisers and content providers. The video content and/or customized content that is provided to a user can be paused or substituted to permit customized content to be delivered to the user. The video content and/or customized content can be of sporting events, and can facilitate and improve participation in a Fantasy Sports league”.
“Accurate and early prediction of user lifespan in an online video-on-demand  System”. IEEE. 2016. This publication teaches “Online video on demand (VoD) service is prevailing. Prediction of user lifespan in a VoD system benefits the service providers to characterize churn risk of users and manage to retain them. A systematical study on this problem is desired but absent in literature. We address this problem based on a large-scale dataset of user watching behavior from PPTV, one of the largest online VoD systems in China. The dataset is measured for 27 weeks and involves more than 10 million users. We analyze user watching behavior and preference in their lifespans and have some interesting observations. During user lifespans, unlike some user activity metrics such as the visiting frequency, the number of views and the finishing ratio that vary following inverted U-shaped curves, a user's preference for popular video contents, named the Popular Video Preference (PVP), decreases with time. As many users left the system very quickly, e.g. after only one week, it is necessary to make early prediction of whether a user will have a long lifespan based on short instead of long behavior history. We propose to apply machine learning methods to make this prediction based on user first-week behavior records. Experimental results show that the most relevant feature is the visit frequency; the PVP feature helps to improve the F1-score of prediction by 8.8% and reaches 0.74 at the best. Our proposed model and the PVP metric are helpful for VoD service providers to predict user lifespan and take measures to retain users at their early stage in the system”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/2/2022